~ - - - -- - --        -   -    -   - -- · - ·     -




                                       IN THE UNITED STATES DISTRICT COURT
                                          EASTERN DISTRICT OF ARKANSAS
                                                 WESTERN DIVISION


          CRYSTAL RAINEY, Individually and on                                                     PLAINTIFF
          Behalf of All Others Similarly Situated


          vs.                                          No. 4:18-cv-267-DPM


          MEDPARTNERS, INC.                                                                    DEFENDANT

                PROTECTIVE ORDER PURSUANT TO STIPULATION AND AGREEMENT



                  1.           Confidential Information, as defined below, and produced by either party or

          pursuant to a release for medical or employment records or subpoena in this action , shall

          be used only for the purpose of this litigation and for no other purpose whatsoever, and

          shall not be given, shown, made available, or communicated in any way to anyone except

          Qualified Persons, as herein defined .

                  2.           Confidential Information shall be deemed to include, without limitation:

                               a) Those personnel files, medical reports, rates of pay, interview

                  information , insurance coverage information, benefits information , financial

                  information , and other matters requested by the parties or relating to the operation

                  and organization of Defendants.

                               b) Any information produced and declared by the party at the time of

                production to be "Confidential Information" and subject to this Order.                    This

                designation must be in writing and may be by letter of transmittal to the party.

                3.             Except with the prior written consent of the party or pursuant to further Order

          of this Court on motion with notice to the party, no Confidential Information may be
disclosed to any person other than "Qualified Persons" who shall be defined to include

the parties, any future counsel of record for the parties in this action, potential witnesses

during        investigation ,   discovery,   trial   preparation ,   and   trial,   and   secretaries,

paraprofessional assistants, and other employees of such counsel who would be actively

engaged in assisting counsel in connection with this action . Plaintiff agrees that

Confidential Information shall not be disclosed to anyone, unless used in the course of

trial preparation, depositions, or the actual trial proceedings. Plaintiff agrees that if

Confidential Information is disclosed during trial preparation or depositions, Plaintiff shall

advise the recipient of the information that he/she must keep the information confidential

except during depositions or the actual trial proceedings. Plaintiff specifically agrees that

Confidential Information contained in the personnel files of current or former employees

will not be disclosed to anyone, unless used in the course of the actual trial proceedings.

         4.         Disputes. Counsel must confer in good faith in person before bringing any

dispute over whether material is confidential to the Court. If the parties reach an impasse,

they should file a joint report explaining the disagreement. They should file this paper

under the CM/ECF event called "Joint Report of Discovery Dispute". The joint report must

not exceed ten pages, excluding the style and signature block. Each side gets five pages .

Do not file a motion asking for more pages. Use double spacing and avoid footnotes.

Attach documents as needed . Redact any attachments as required by Federal Rule of

Civil Procedure 5.2 to protect confidential information . The Court will rule or schedule a

hearing . Alert the law clerk on the case to the joint report's filing. If a dispute arises during

a deposition, call chambers so the Judge can rule during the deposition .
       5.     This Order, insofar as it restricts the communication in any way and use of

Confidential Information, shall remain in effect for one year after the end of this case ,

including any appeals. Thereafter, it shall remain in effect, subject to its terms, only as a

matter of contract between the parties and signers of the agreement. Within one year

after the conclusion of this action, including all appeals, counsel may destroy the

confidential information, or counsel shall return all Confidential Information to the party to

this litigation who produced the information, including any originals and copies of

correspondence, memoranda, notes, or any other documents embodying such

information, in whole or in part, and pay reasonable expenses for the return of the

documents.

       6.     Nothing in this Order shall prevent any party from seeking modification of

this Order at any time as to specific matters designated "Confidential Information" to

remove them from the application of this Order.

       7.     In an electronic or paper filing with the Court, Confidential Information shall

be redacted if practicable. When redaction is impracticable, then a party must move for

permission to file a document under seal. The party must make a document-by-document

showing with specifics that the information is not public and that sealing is necessary to

protect it. Only the Court, Court personnel, and counsel for the parties shall have access

to the sealed record in this proceeding until further Order of this Court.

       IT IS SO ORDERED, this _ _h_J.__ day of              frdJ                 , 2019.




                                                  Honorable D. P. Marshall Jr.
                                                  U. S. DISTRICT JUDGE
So Stipulated :

Maximillan R. X. Sprinkle (ABN 2013030)
300 S. Spring St. , Ste. 604
Little Rock, AR 72201
frontdesk@sprin klefirm. com
(501) 235-8222 Office
(501) 235-8210 Facsimile


By: Isl Maximillan R.X. Sprinkle
       Maximillan R.X. Sprinkle

ATTORNEY FOR DEFENDANT


By:     Isl Chris Burks
       Chris Burks, ABN 2010207
       Josh Sanford, ABN 2001037

SANFORD LAW FIRM , PLLC
One Financial Center
650 South Shackleford , Suite 411
Little Rock, Arkansas 72211
Telephone: (501) 221-0088
Facsimile: (888) 787-2040

josh@sanfordlawfirm.com
chris@sanfordlawfirm .com

ATTORNEYS FOR PLAINTIFF
